Order confirming award, and order appointing commissioners, reversed, on the law and the facts, and petition ordered amended to make more definite and certain the description of the rights and property of the appellant, sought to be acquired, with costs, unless the parties stipulate, within thirty *884days after service of a copy of the order to be entered hereon, to increase the award to $500, without costs; in which event the award is so modified and as modified the award and orders are affirmed, without costs. All concur.